Citation Nr: 0010037	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1970.

The instant appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for PTSD.  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1997 for further 
development.

The Board notes that the veteran had also appealed the issue 
of entitlement to nonservice-connected pension benefits.  
Nonservice-connected pension benefits were granted in a 
September 1999 rating decision.  Since that decision 
constituted a full grant of the benefits sought on appeal as 
to that issue, it will not be addressed here by the Board.


FINDINGS OF FACT

1.  The record contains evidence of a current diagnosis of 
PTSD.

2.  The veteran has reported various in-service stressors.

3.  A report of a June 1998 VA examination with a September 
1999 addendum links the veteran's PTSD diagnosis to his 
descriptions of his active service in Vietnam.

4.  The veteran did not engage in combat with the enemy.

5.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military or 
air service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection PTSD.  Under 
pertinent law and VA regulations, service connection may be 
granted if a psychiatric disorder was incurred or aggravated 
during service, or as a result of service, or if an acquired 
psychiatric disorder manifested to a compensable degree 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

As a preliminary matter, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

A diagnosis of PTSD was rendered by both VA and private 
physicians.  The veteran has reported numerous in-service 
stressors.  Further, a report of a June 1998 VA examination 
with a September 1999 addendum links the veteran's PTSD 
diagnosis to his descriptions of his active service in 
Vietnam.  Accordingly, the Board finds that the requirements 
for a well-grounded PTSD claim have been met.

Upon review, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service."  38 U.S.C.A. § 1110 (West 
1991).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include medical 
evidence diagnosing the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1999); Cohen, 10 
Vet. App. at 137-138.

As noted above, the medical evidence of record contains both 
diagnoses of PTSD and opinions of mental health care 
providers linking the diagnoses to the stressors related by 
the veteran.  Accordingly, if the veteran's stressors can be 
confirmed, service connection must be granted.  The veteran's 
statements offer a number of potential stressors.  These 
include throwing a grenade in a cave and then hearing a baby 
cry, killing Vietnamese persons with an M79, engaging in 
firefights, and seeing fellow servicemembers killed by 
friendly fire.

The veteran testified that he was assigned to the 2nd 
Battalion, 26th Regiment, United States Marine Corps (USMC), 
in Vietnam.  Relevant portions of the veteran's USMC 
personnel file were obtained by the RO from the National 
Personnel Record Center (NPRC).  These show that his combat 
history consisted of "[p]art of the defense of the Da Nang 
area" from October 19, 1969 to March 6, 1970.  However, his 
record of service shows that he was on rest and relaxation 
for most of the month of January 1970, he was on unauthorized 
absence for most of the month of February 1970, and he was a 
patient in March 1970 and thereafter for the remainder of his 
assignment in Vietnam.  

Thus, it appears that the veteran could only have engaged in 
combat with the enemy from mid-October through late December 
1969.  However, at this time, the veteran was assigned to the 
Headquarters and Service Company (H & S Co.) of his command.  
The Board has reviewed the Command Chronology for the 26th 
Marine Regiment for the period of December 1969.  These 
records reveal that the command did not participate in any 
major combat operations during that period.  Further, no 
significant ground contact was encountered.  It was noted 
that several caves were discovered containing rice, clothing, 
and ammunition.  There were no human enemy losses noted.  A 
listing of significant events over that period did not 
include any reference to H & S Co.  The records do not show 
that the veteran received any combat-related citations.  His 
primary duty during this period was motor vehicle operator, 
and he also served as a rifleman.

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records showing that the veteran was 
assigned to essentially non-combat duties, which supports a 
conclusion that he did not participate in combat.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998).  Accordingly, his 
written statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any of the veteran's 
claimed stressors actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288- 291 (1994); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  In this regard, the Board notes that a 
number of VA mental health care providers have accepted the 
veteran's reports of "combat" in Vietnam.  However, 
credible supporting evidence of the occurrence of an in-
service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (1999).  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection in this case and, 
accordingly, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



